Citation Nr: 1401873	
Decision Date: 01/14/14    Archive Date: 01/31/14

DOCKET NO.  12-14 441	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.  


WITNESSES AT HEARING ON APPEAL

The appellant and her daughter


ATTORNEY FOR THE BOARD

Debbie A. Breitbeil, Counsel




INTRODUCTION

The Veteran served on active duty from December 1966 to December 1968.  He died in July 2010, and the appellant is his surviving spouse.  This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in March 2011 of a Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.  In March 2013, a Travel Board hearing was held before the undersigned at the Chicago, Illinois RO (and the Veteran's claims file is now in the jurisdiction of that RO); a transcript of the hearing is in the Veteran's file.  As a VA Compensation and Pension medical opinion in December 2010 was deemed inadequate, the Board in accordance with 38 U.S.C.A. § 7109 and 38 C.F.R. § 20.901 sought a medical expert opinion from the Veterans Health Administration (VHA) in October 2013.  That opinion was received in a timely manner but required clarification.  Thus, an addendum opinion was sought and received in December 2013.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran died in July 2010, and his death certificate lists the cause of death as metastatic adenocarcinoma of unknown primary; there were no listed significant conditions contributing to death and no autopsy was performed.  

2.  The Veteran's cause of death from metastatic adenocarcinoma is as likely as not pancreatic or biliary in origin, and it is as likely as not that the Veteran's service-connected diabetes mellitus type 2 caused or contributed materially to cancer of such origin.  

CONCLUSION OF LAW

By extending the benefit of the doubt to the appellant, service connection for the cause of the Veteran's death is warranted.  38 U.S.C.A. §§ 1110, 1137, 1310, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.312 (2013). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.  As the claim is being granted, further discussion of the VCAA is not necessary. 

Legal Criteria, Factual Background, and Analysis

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service incurrence will be presumed for malignant tumors, if the disability is manifest to a compensable degree within the year after active service.  38 U.S.C.A. §§ 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.  

When a veteran dies from a service-connected disability, the veteran's surviving spouse, children and parents are entitled to dependency and indemnity compensation.  38 U.S.C.A. § 1310.  A death will be considered to result from a service-connected disability when the evidence establishes that such disability, which is causally related to service, was either the principal or a contributory cause of the veteran's death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312(a) . 

For a service-connected disability to constitute a principal cause of death, it must be shown to be the primary cause of death when such disability, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto.  38 C.F.R. § 3.312(b).  For a service-connected disability to constitute a contributory cause of death, it must be shown to have contributed substantially and materially to the veteran's death; combined to cause death; aided or lent assistance to the production of death; or resulted in debilitating effects and general impairment of health to an extent that would render the veteran materially less capable of resisting the effects of other disease or injury causing death, as opposed to merely sharing in the production of death.  38 C.F.R. § 3.312(c). 

The Veteran served on active duty from December 1966 to December 1968, to include a tour of duty in Vietnam for one year.  He died at home in July 2010, and his death certificate shows that the immediate cause of death was metastatic adenocarcinoma of unknown primary, of unknown duration.  There were no conditions listed as significant conditions contributing to death but not resulting in the underlying cause.  An autopsy was not performed and the Veteran's remains were cremated.  

At the time of his death, the Veteran had service-connected: diabetic nephropathy (rated 60 percent), diabetic retinopathy with cataracts, bilateral (30 percent), left total hip replacement associated with prostate cancer (30 percent), diabetes mellitus, type II (20 percent ), residuals of cerebrovascular accident associated with diabetes mellitus (10 percent), prostate cancer (10 percent), peripheral neuropathy of the right lower extremity (10 percent), peripheral neuropathy of the left lower extremity (10 percent), partial amputation of the left great toe (10 percent), and erectile dysfunction (0 percent); effective from September 2008 he was receiving compensation at the total disability level based on individual unemployability due to service-connected disabilities.  

The appellant, who is the Veteran's widow, claims that his death is attributable to his service-connected prostate cancer.  She believes that his fatal adenocarcinoma metastasized from his prostate cancer, despite statements from VA doctors indicating that his prostate cancer appeared to be in remission at the time of his death.  She submitted a medical abstract, obtained from the Internet, regarding metastatic adenocarcinoma of unknown primary origin.  The article indicates that generally adenocarcinomas were the most difficult metastatic tumor in which to accurately identify the primary site, and that prostate-specific antigen (PSA) was among the most specific immunohistochemical tests used to diagnose metastatic adenocarcinomas of unknown primary origin.  

The Veteran received his medical treatment solely through VA.  Of record are VA records dated in June 2010 and July 2010, which show in part that he reported that he was feeling well until April 2010, when he started to develop abdominal pain and nausea.  He was seen by his primary care physician and had a CT scan, which on June 3, 2010 showed multiple lesions, including omental lesions that raised the question of peritoneal carcinomatosis, and pleural effusion.  A subsequent biopsy of an omental lesion showed adenocarcinoma of unknown primary origin, although the biopsy appeared to suggest that the adenocarcinoma was spread from gastric or a pancreatobiliary tract adenocarcinoma.  Later in June 2010, the Veteran was re-admitted to the hospital for acute kidney impairment (AKI) in the setting of chronic kidney disease (CKD).  It was noted that he had a history of a prostate cancer diagnosed in 2003, and that his last PSA, on June 8, 2010, was within normal limits.  He had increased urinary complaints with the current hospitalization, and his new diagnoses were metastatic adenocarcinoma, chronic kidney disease, and persistent right-sided pleural effusion presenting with shortness of breath and acute respiratory failure.  In various notations, physicians have indicated that the most common sources of adenocarcinoma of unknown primary were lung, pancreas, hepatobiliary, or kidney, and that given the Veteran's recent normal PSA it was less likely that the prostatic adenocarcinoma was the source.  Gastric and esophagus were also noted as likely candidates, but a subsequent esophagogastroduodenoscopy and colonoscopy were normal.  

In December 2010, a VA physician who reviewed the claims file pursuant to a request for a medical opinion as to the likelihood that lung cancer or prostate cancer was the primary site of the fatal metastatic adenocarcinoma determined that neither prostate cancer nor lung cancer was the primary source of the fatal cancer.  She explained that prostate cancer was unlikely based on the pattern of distribution of the metastasis and the normal PSA, and that lung cancer was unlikely as there was no evidence of (or suggestion) that such type of cancer was a more likely primary than the other possible sources of primary cancers.  

As the December 2010 VA examiner did not furnish an opinion as to whether any service-connected diseases or injuries affecting vital organs were a contributory cause of death, or whether any service-connected disability aggravated the fatal cancer, the Board sought a medical expert opinion through the VHA.  The Board sought answers to the following questions:  (1) is it at least as likely as not (a 50 % or better probability) that any of the Veteran's service-connected disabilities resulted in or contributed to the development of the fatal metastatic adenocarcinoma, which was the sole listed cause of his death; and if not, (2) is it at least as likely as not that any service-connected disability aggravated the fatal metastatic adenocarcinoma, that is, caused the underlying fatal metastatic adenocarcinoma to worsen beyond/more rapidly than its natural progression?  

The VHA expert concluded that it was not likely that the Veteran's service-connected disabilities resulted in or contributed to the development of the fatal metastatic adenocarcinoma, focusing solely on the Veteran's service-connected prostate cancer and giving rationale from the significant facts in the record as to why it was unlikely that metastatic prostate cancer was involved.  The expert also concluded that it was not likely that the Veteran's service-connected disabilities caused the underlying fatal adenocarcinoma to worsen more rapidly than its natural progression, without furnishing any explanation of rationale.  Additionally, he gave reasons for ruling out esophageal, gastric, and colorectal carcinoma as primary sources of the fatal cancer.

In December 2013, the Board asked the VHA expert to clarify and expand upon his opinion.  For example, the Board queried whether there was a probability that any of the service-connected disabilities other than prostate cancer, such as diabetes mellitus type 2, involved an active process that affected vital organs to the extent that it should be considered a contributory, if not primary, cause of death.  Also, the Board inquired as to whether it was even possible that the Veteran's fatal carcinoma was a type of disease that could be aggravated, and if so, could any of the service-connected disabilities be factors in such aggravation.  

In an addendum opinion received in December 2013, the VHA expert explained why none of the Veteran's service-connected disabilities aggravated - impacted the rapidity of progression of - the fatal cancer.  Nevertheless, he also provided reasons, with supporting data based on cited medical studies, why the Veteran's diabetes mellitus type 2 could be causally related to the adenocarcinoma, if the cancer turned out to be of pancreatic or hepatic origin.  Evidently, the medical literature shows that an individual with a diagnosis of diabetes mellitus type 2 has a greater risk of developing pancreatic and biliary cancers, particularly within the first three years after the development of diabetes, than those without the disease.  While the onset of the Veteran's own diabetes mellitus was at least 15 years prior to the discovery of his fatal cancer, the expert still found that it was possible that it contributed to his cancer, if the cancer was of either pancreatic or hepatic origin.  Due to the lack of "definite proof" the fatal cancer was of pancreatic or hepatic origin, the expert was unable to state with medical certainty that the diabetes mellitus contributed to the development of the cancer.  In any case, he stated it was "possible," which stands in contrast to the Veteran's service-connected prostate cancer that he found to be "very unlikely" the cause of the fatal cancer.  

Despite the lack of medical certainty in terms of the etiology of the fatal cancer, and whether it was caused or aggravated by service-connected disability, the VHA expert's considered opinion essentially asserts that it is possible (if not probable) both that the Veteran's adenocarcinoma was pancreatic or biliary in origin (as supported by conclusions from a biopsy) and that his service-connected diabetes mellitus type 2 contributed to the development of the cancer (as supported by various medical studies).  While the medical opinions of record uniformly state that the Veteran's service-connected prostate cancer was unlikely the primary site of origin of the fatal cancer, as was claimed by the appellant, the VHA expert's conclusion that the service-connected diabetes mellitus type 2 may have been a catalyst for (or contributor) to the development of a pancreatic or biliary cancer, which in turn may have been the primary site for the fatal cancer is unchallenged.  Other possible sources for adenocarcinomas of unknown primary, among the ones that were the most common in medical literature, had been dismissed, such as gastrointestinal and respiratory cancers.  

Acknowledging the limited data available on the pathology of the Veteran's adenocarcinoma, and taking into account the most likely possibilities raised by the medical literature and the VHA expert, the Board finds that it is at least as likely as not that the Veteran's cause of death from metastatic adenocarcinoma is as likely as not pancreatic or biliary in origin and that his service-connected diabetes mellitus type 2 contributed materially to cancer of such origin.

As the evidence is at least in equipoise that the Veteran's cause of death had its causal or contributory roots in his service-connected diabetes mellitus type 2, the Board extends the benefit of the doubt to the appellant's claim in accordance with 38 U.S.C.A. § 5107(b), and finds her claim substantiated. 




ORDER

The appeal seeking service connection for the cause of the Veteran's death is granted.  



____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


